283 F.Supp. 75 (1966)
Eliza W. EATON, Petitioner,
v.
Dr. P. J. CICCONE, Warden, Respondent.
No. 15863-4.
United States District Court W. D. Missouri, W. D.
February 4, 1966.
*76 Petitioner Eaton, pro se.
No Government attorney  Court ruled prior to Government's filing brief in opposition.

MEMORANDUM AND ORDER OVERRULING PETITION FOR WRIT OF MANDAMUS
ELMO B. HUNTER, District Judge.
Petitioner is presently confined in the Federal Medical Center, Springfield, Missouri. He has filed a petition for Writ of Mandamus, seeking leave to file in forma pauperis. Rule 81(b) F.R. Civ.P. abolishes the writ of mandamus. Therefore, the Court will treat this as a petition for writ of habeas corpus.
The gist of the petition is that petitioner is being subjected to "cruel and inhuman punishment" in that he is in a ward with mentally ill inmates who open the windows in cold weather, thereby endangering the health of the petitioner, who alleges that he is elderly, and in poor health.
The Eighth Circuit Court of Appeals, in Haynes v. Harris, 344 F.2d 463 (1965) considered a case in which Judge Becker of this Court denied a petition for writ of habeas corpus without a hearing. In that case, the Court stated, p. 465, "We have on prior occasions held that the enforcement of discipline and the supervision of inmates who are legally confined in federal institutions are the exclusive prerogatives of the proper administrative authorities and that the federal courts will not interfere with such administration, in the absence of unusual or exceptional circumstances which are lacking in this case." (Citations omitted). The Court affirmed the dismissal of the petition without a hearing.
In the instant case, the facts as alleged by the petitioner do not substantiate the assertion that he is being subjected to "cruel and inhuman punishment". The decisions of the Federal Medical Center authorities as to what ward a particular patient should be confined in, is a decision with which this Court can not, and will not, interfere.
Therefore, the petition for writ of habeas corpus will be overruled without a hearing.
Leave is granted for the petitioner to proceed in forma pauperis.
It is so ordered.